Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,077,621. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of applicant’s claims are contained within or made obvious by claims 1-28 of U.S. Patent No. 11,077,621.
In particular, ‘621 recites a method of fastening a second object to a first object, the method comprising the steps of: 
providing the first object comprising a first attachment surface;  
providing the second object;  
positioning the second object relative to the first object, with a resin between the first attachment surface and a second attachment surface of the second object;  

wherein the first object comprises a fiber composite part comprising a structure of fibers embedded in a matrix material; wherein the fiber composite part comprises a portion of the structure of fibers being exposed at the first attachment surface; and wherein the method further comprises a step of removing the matrix material to expose the portion of the structure of fibers prior to the step of placing the second object relative to the fiber composite part, with the resin in a flowable state between the first attachment surface and the second object (claim 1);
wherein the at least one of the first and second objects is shaped for the resin to cause a positive-fit connection in addition to the adhesive bond after hardening (claim 6).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, in a method of fastening a second object to a first object, the prior art does not teach or make obvious the concept of while the resin is in contact with the first attachment surface and the second attachment surface, causing mechanical vibration to act on the second object or the first object or both, thereby activating the resin to cross-link and causing at least a flow portion of the thermoplastic material to 
Regarding claim 30, in a method of fastening a second object to a first object, the prior art does not teach or make obvious the concept of while the resin is in contact with the first attachment surface and the second attachment surface, causing mechanical vibration to act on the second object, thereby activating a portion of the resin to cross-link, whereas a further portion of the resin is not activated to cross-link by the mechanical vibration; wherein the resin, after cross-linking, secures the second object to the first object in the manner claimed by the applicant.
Regarding claim 40, in a method of fastening a second object to a first object by an adhesive connection, the prior art does not teach or make obvious the concept of while the resin is in contact with the first attachment surface and the second attachment surface, causing mechanical vibration to act on a plurality of discrete spots of the second object or the first object or both, thereby activating discrete portions of the resin to cross-link while other portions of the resin are not cross-linked by the mechanical vibration; and allowing the other portions of the resin to cross-link while the second object is held in a position relative to the first object by the discrete portions of the resin, whereby the discrete portions of the resin ensure a primary stability of the adhesive connection; wherein the discrete portions and the other portions of the resin, after cross-

Claims 21-42 would be patentable if applicant files a proper terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745